In an action to recover damages for personal injuries sustained by plaintiff wife by reason of having fallen down the stairs leading from a bridge across the railroad tracks at defendant’s Babylon station, there was a verdict in favor of the wife for her injuries and in favor of her husband for loss of services, etc. Judgment of the County Court of Nassau County and order denying defendant’s motion to set aside the verdict and for a new trial affirmed, with costs. No opinion. Carswell, Johnston and Close, JJ., concur; Lazansky, P. J., and Adel, J., dissent and vote to reverse the judgment and order and to order a new- trial on the ground that the verdict of the jury, in so far as by implication it holds that the plaintiff wife tripped on a nail, is against the weight of the evidence.